DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A trial was scheduled at 10:00 a.m. on August 30, 2010, to consider Plaintiff's appeal. On June 15, 2010, the court sent notice of the scheduled trial to Plaintiff at 1770 NW Sulphur Springs Road, Corvallis, OR 97330, which is the address Plaintiff provided to the court. The notice was not returned as undeliverable.
Plaintiff did not appear for trial. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this _____ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on August 30, 2010. The Court filed and entered this documenton August 30, 2010.